         Case 1:18-cv-00378-APM Document 38 Filed 12/14/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
FATMA MAROUF AND BRYN ESPLIN,                      )
a married couple; and                              )
NATIONAL LGBT BAR ASSOCIATION,                     )
a non-profit membership organization               )
                                                   )
                     Plaintiffs,                   )
                                                   )
              v.                                   ) Case No. 1:18-cv-378 (APM)
                                                   )
ALEX AZAR, in his official capacity as             )
Secretary of the UNITED STATES                     )
DEPARTMENT OF HEALTH AND HUMAN                     )
SERVICES, et al.,                                  )
                                                   )
                     Defendants.                   )
                                                   )

                                   JOINT STATUS REPORT

       Counsel for Plaintiffs Fatma Marouf, Bryn Esplin, and National LGBT Bar Association

(“Plaintiffs”); counsel for Defendants United States Department of Health and Human Services

(“HHS”), Administration for Children and Families (“ACF”), Office of Refugee Resettlement

(“ORR”), Alex Azar, in his official capacity as Secretary of HHS, Lynn Johnson, in her official

capacity as Assistant Secretary for ACF, and Jonathan Hayes, in his official capacity as Acting

Director of ORR (collectively the “Federal Defendants”); and counsel for United States

Conference of Catholic Bishops (“USCCB”) respectfully submit this Joint Status Report.1

       Pursuant to the Court’s request, counsel for all parties conferred on December 10 and 13,

2018, with respect to a potential settlement. The parties agree that the discussions have been

productive, but additional time and information are necessary to determine whether an agreeable


1
  Ms. Johnson and Mr. Hayes were automatically substituted as defendants in this case by
operation of Fed. R. Civ. P. 25(d).


                                               1
         Case 1:18-cv-00378-APM Document 38 Filed 12/14/18 Page 2 of 5



proposal may be facilitated.   Subject to the Court’s approval, the parties propose that an

additional Joint Status Report shall be submitted on January 14, 2019, after further discussions

have taken place.


Dated: December 14, 2018                    Respectfully submitted,

                                            HOGAN LOVELLS US LLP

                                            By: /s/ Kenneth Y. Choe
                                            Kenneth Y. Choe (pro hac vice)
                                            Jessica L. Ellsworth (DC Bar No. #484170)
                                            Jennifer A. Fleury (DC Bar No. #187503)
                                            James A. Huang (pro hac vice)
                                            HOGAN LOVELLS US LLP
                                            555 Thirteenth Street, N.W.
                                            Washington, D.C. 20004-1109
                                            Telephone: (202) 637-5600
                                            Facsimile: (202) 637-5910
                                            jessica.ellsworth@hoganlovells.com
                                            ken.choe@hoganlovells.com
                                            jennifer.fleury@hoganlovells.com
                                            james.huang@hoganlovells.com

                                            Alali Dagogo-Jack (pro hac vice)
                                            HOGAN LOVELLS US LLP
                                            3 Embarcadero Center, Suite 1500
                                            San Francisco, California 94111
                                            Telephone: (415) 374-2338
                                            Facsimile: (415) 374-2499
                                            alali.dagogo-jack@hoganlovells.com

                                            Heaven Chee (pro hac vice)
                                            HOGAN LOVELLS US LLP
                                            609 Main Street, Suite 4200
                                            Houston, Texas 77002
                                            Telephone: (713) 632-1427
                                            Facsimile: (713) 632-1401
                                            heaven.chee@hoganlovells.com

                                            Daryl L. Kleiman (pro hac vice)
                                            HOGAN LOVELLS US LLP
                                            875 Third Avenue
                                            New York. NY 10022


                                               2
Case 1:18-cv-00378-APM Document 38 Filed 12/14/18 Page 3 of 5



                           Telephone: (212) 918-3728
                           Facsimile: (212) 918-3100
                           daryl.kleiman@hoganlovells.com

                           Camilla B. Taylor (pro hac vice)
                           Jamie A. Gliksberg (pro hac vice)
                           LAMBDA LEGAL DEFENSE AND
                           EDUCATION FUND, INC.
                           105 West Adams, 26th Floor
                           Chicago, IL 60603-6208
                           Telephone: (312) 663-4413
                           ctaylor@lambdalegal.org
                           jgliksberg@lambdalegal.org

                           Kenneth D. Upton, Jr. (pro hac vice)
                           LAMBDA LEGAL DEFENSE AND
                           EDUCATION FUND, INC.
                           3500 Oak Lawn Avenue, Suite 500
                           Dallas, TX 75219-6722
                           Telephone: (214) 219-8585
                           kupton@lambdalegal.org

                           Counsel for Plaintiffs

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           MICHELLE BENNETT
                           Assistant Branch Director

                           /s/ James Powers
                           JAMES R. POWERS (TX Bar No. 24092989)
                           Trial Attorney, Federal Programs Branch
                           U.S. Department of Justice,
                           Civil Division
                           1100 L Street, NW, Room 11218
                           Washington, DC 20005
                           Telephone: (202) 353-0543
                           james.r.powers@usdoj.gov

                           Counsel for Federal Defendants

                           /s/ David T. Raimer
                           David T. Raimer (DC Bar No. #994558)
                           Anthony J. Dick (DC Bar No. #1015585)
                           JONES DAY


                              3
Case 1:18-cv-00378-APM Document 38 Filed 12/14/18 Page 4 of 5



                           51 Louisiana Ave. NW
                           Washington, DC, 20001-2113
                           Telephone: (202) 879-3939
                           Facsimile: (202) 626-1700
                           dtraimer@jonesday.com
                           ajdick@jonesday.com

                           Leon F. DeJulius, Jr. (pro hac vice)
                           John D. Goetz (pro hac vice)
                           JONES DAY
                           500 Grant Street, Suite 4500
                           Pittsburgh, PA 15219-2514
                           Telephone: (412) 391-3939
                           Facsimile: (412) 394-7959
                           lfdejulius@jonesday.com
                           jdgoetz@jonesday.com

                           Counsel for Defendant United States
                           Conference of Catholic Bishops




                              4
            Case 1:18-cv-00378-APM Document 38 Filed 12/14/18 Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 14, 2018, a true and correct copy of the foregoing Joint

Status Report was filed using the Court's CM/ECF system, which will serve all counsel of

record.
                                                      By: /s/ Kenneth Y. Choe
                                                      Kenneth Y. Choe (pro hac vice)




                                                  5
